Por cuaNTo, la demandante y apelada ba solicitado la desestimación de la apelación en este caso por el solo fun-damento de que la parte apelante no le ha notificado la trans-cripción de autos;
Por cuanto este defecto no es jurisdiccional y la parte apelante ha demostrado que ha hecho toda diligencia posible para subsanar tal defecto;
Por cuanto, vistos los casos de García v. American Railroad Company of P. R., 17 D.P.R. 949; Sucesores de José Martínez v. Tomás Dávila & Cía., 17 D.P.R. 1008 y Hernández v. American Railroad Company of P. R., 17 D.P.R. 1225;
Por tanto, se declara sin lugar la moción de desestima-ción presentada.